Concurring Opinion by
Jacobs, J.:
I fully agree with the majority’s resolution of this case, but I cannot acquiesce in its decision to review a “potentially prejudicial remark the prosecuting attorney might have made.”
When an objectionable remark is made but not recorded, counsel has an obligation to preserve the remark in order to permit effective appellate review. He may preserve the objectionable statement by entering on the record a stipulation which contains the remark, by requesting the court to place its understanding of the remark on the record, or, if not satisfied that either procedure has accurately preserved the objectionable statement, by placing his own understanding of the remark in the record by way of affidavit. See Commonwealth v. King, 227 Pa. Superior Ct. 168, 323 A.2d 260 (1974).
Where counsel does not act to properly preserve the record, I would hold that the issue is waived.